DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 11, 2021, and any subsequent filings.
Claims 1-6 and 8-14 stand rejected.  Claims 12 and 14 have been canceled.  Claims 15 and 16 have added.  Claims 1-6, 8-11, 13, 15 and 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 12 and 14 have been canceled and the rejections withdrawn.
Claim Rejections - 35 USC § 103
Claim 1-6, 8-11, 13, 15 and 16
Applicant's arguments filed February 11, 2021 are directed towards the amended and new claims and have been fully considered.  The claims, however, remain rejected for the reasons detailed below.
Response to Amendment
Claim Interpretation
A recitation of the intended use of, the material worked upon, or the intended result by the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, working upon the material, or having the intended result, then it meets the claim limitation.  
"[A]pparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  Similarly, "a statement of intended use … does not qualify or distinguish the structural apparatus over the reference."  In re Sinex, 309 F.2d 488, 492 (CCPA 1962); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose.").
The following claim limitations have been identified as reciting either an intended use, material worked upon, or intended result:
In Claim 1, "control operation of the transfer mechanism and the output mechanism";
In Claim 1, "control the diluent supply device to output a first portion of the diluent
to the drug supply device via the diluent line";
In Claim 1, "control the diluent supply device to output a second portion of the diluent to the mixing tank via the input line without passing through the diluent line";
In Claim 1, "control the drug supply device to output the at least two drugs to the mixing tank via the input line together with the diluent supplied from the diluent supply device to the drug supply device";
In Claim 2, "to generate dialysis fluid in the mixing tank while controlling the output mechanism to output dialysis fluid to a dialysis device";
In Claim 3, "to monitor a supply amount of each drug or the diluent to the mixing tank based on a result of detection by the weight sensor or the level sensor";
In Claim 6, "to execute a cleaning process of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order;"
In Claim 8, "an amount of dialysis fluid generated in a single generation process is equal to or greater than B x A and is equal to or less than C x A, wherein a flow rate of dialysis fluid used is A L/min, a time duration necessary for the generation process is B min, and a use limit time duration of the dialysis fluid is C min"1;
In Claim 10, "to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank";
In Claim 11, "to control the drug supply device such that after the drug B is supplied to the mixing tank and agitated, the drug A is further supplied to the mixing tank and agitated"; and,
In Claim 15, "to control the concentration sensor to detect the concentration of fluid inside the mixing tank after the diluent is supplied to the mixing tank together with the drug B, and subsequently control the concentration sensor to detect the concentration of the dialysis fluid generated in the mixing tank after the diluent is supplied to the mixing tank together with the drug A."
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In Claim 1, in the second to last line, the phrase "first portion" needs to appear before the first recitation of "diluent" to provide greater clarity as to which portion of diluent leaves the drug supply device; and,
In Claim 16, in the second to last line, the phrase "first portion" needs to appear before the first recitation of "diluent" to provide greater clarity as to which portion of diluent leaves the drug supply device.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 15, the specification does not disclose the controller being used to control the detection of fluid concentration by the concentration sensors and only discloses a concentration sensor with no communication with a controller (Spec., Pg11/Pr29).
In Claim 16, the recitation of parallel steps of outputting the dialysis fluid to the dialysis device and generating dialysis fluid are not supported in the specification as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego").  A USPTO human translation has previously been provided and the claims are mapped to that translation using the pagination of the translation and the drawings in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 1-3, 5, 8, and 13, Makino discloses in a first embodiment a dialysis-fluid supply system that generates dialysis fluid by mixing a diluent and at least two drugs and outputs the dialysis fluid (Fig. 1), the system comprising a drug supply device configured to output the at least two drugs (Fig. 1 (note drug A and B tanks 2a and 2b interpreted as drug supply device), Pg6/Pr3); a diluent supply device configured to output the diluent (Fig. 1 (note diluent supply device feeding valve 5), Pg6/Pr3); a mixing tank configured to mix the at least two drugs and the diluent to generate dialysis fluid (Fig. 1, item 10, Pg6/Pr3); a storage tank configured to store therein the dialysis fluid generated by the mixing tank (Fig. 1, item 22, Pg6/Pr3); a transfer mechanism configured to transfer the dialysis fluid generated by the mixing tank to the storage tank (Fig. 1 (note valve 12 and associated line), Pg6/Pr3); an output mechanism configured to output the dialysis fluid stored in the storage tank to a dialysis device (Fig. 1, item 24, Pg6/Pr3); and a control unit configured to  control operation of the transfer mechanism and the output mechanism control the diluent supply device to output a first portion of the diluent to the drug supply device via the diluent line control the diluent supply device to output a second portion of the diluent to the mixing tank via the input line without passing through the diluent line control the drug supply device to output the at least two drugs to the mixing tank via the input line together with the diluent supplied from the diluent supply device to the drug supply device (Pg6/Pr4 (note control required of transfer times necessarily requires control of mechanisms as seen in Fig. 5 and descriptive use (Pg18/Pr31)); see also intended use analyses above).
Makino does not disclose in a first embodiment an input line connecting the drug supply device and the diluent supply device with the mixing tank; a diluent line connecting the diluent supply device with the drug supply device; or, a single input valve in the input line.
Makino discloses in a second embodiment an input line connecting the drug supply device and the diluent supply device with the mixing tank (Fig. 5 (line from diluent and drug supply devices and containing concentration meter 39a interpreted as input line)); and a single input valve in the input line  (Fig. 5, item 39a, Pg21/Pr36 (note measuring and regulating discharge using control valve 39a)).
Ego also relates to a device for generating dialysis fluid and discloses a diluent line connecting the diluent supply device with the drug supply device (Fig. 2, item 20, C5/L20-23,46-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the first and second embodiments disclosed by Makino because reduction of the number of lines reduces costs and, according to Makino, the invention can be applied to any powder dialysate feed (Pg22/Pr36).  It would have also been obvious to combine the multiple input lines into a single input line to again reduce cost and, according to Makino, objects of the invention include simplifying apparatus configuration, reducing maintenance and parts wearing out, providing space for maintenance (Pg11/Pr14-Pg12/16, Pg16/Pr26).  It would have also been obvious to combine the dialysis-fluid supply system disclosed by Makino with the diluent line disclosed by Ego because, according to Ego, the line allows for the preparation of a solution with a predetermined concentration and utilizing all of the drugs stored in the drug supply device (C5/L50-55).
Additional Disclosures Included:  Claim 2: wherein the control unit is configured to control the dialysis-fluid supply system to generate dialysis fluid in the mixing tank while controlling the output mechanism to output dialysis fluid to a dialysis device (Makino, Pg6/Pr4; see also intended use analysis above; note also that it would have been obvious to modify the controller to perform the claimed function because the modification would have predictably delivered a set amount of diluted drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 3: wherein the mixing tank includes a weight sensor that measures a weight of a supplied fluid or a level sensor that measures a level of supplied fluid (Makino, Fig. 1, item 11, Pg6/Pr3), and the control unit is configured to monitor a supply amount of each drug or the diluent to the mixing tank based on a result of detection by the weight sensor or the level sensor (Makino, Fig. 5 (note controller 40 interaction with level sensor 23), Pg18/Pr31, Pg24/Pr39; see also intended use analysis above; note also that it would have been obvious to modify the controller to perform the claimed function because the modification would have predictably delivered a set amount of drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 5: the capacity of the storage tank is larger than the capacity of the mixing tank (Makino, Fig. 1, Pg6/Pr4).  Claim 8: the control unit is configured to control the dialysis-fluid supply system such that an amount of dialysis fluid generated in a single generation process is equal to or greater than B x A and is equal to or less than C x A, wherein a flow rate of dialysis fluid used is A L/min, a time duration necessary for the generation process is B min, and a use limit time duration of the dialysis fluid is C min (see Claim 1 and intended use analyses above (note abstract idea that may be done by hand of determining optimal amount of dialysate); note also that it would have been obvious to modify the controller to perform the claimed function because the modification would have predictably delivered a set amount of drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 13: an input valve in the input line that controls a flow of at least two drugs and the diluent to the mixing tank (Makino, Fig. 1 (note input control valves); see also obviousness analysis above regarding reducing equipment; MPEP 2144.04 (patentability not imparted by making integral that which is separate)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Deguchi, et al., U.S. Publication No. 2004/0211718 (hereinafter "Deguchi").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 wherein the transfer mechanism includes a link line connecting the mixing tank and the storage tank (Makino, Fig. 1 (note valve 12 and associated line), Pg6/Pr3) except further comprising a circulation mechanism that internally and externally circulates fluid inside the mixing tank to perform agitation, or the circulation mechanism includes a circulation line branching off from the link line and connecting to the input line.
Deguchi also relates to a drug delivery system and discloses a circulation mechanism that internally and externally circulates fluid inside the mixing tank to perform agitation (Fig. 1 (note circulatory path including items 12, 18, 25, 28), Pg3/Pr33), and the circulation mechanism includes a circulation line branching off from the link line and connecting to the input line (Fig. 1, item 36). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the known drug delivery system disclosed by Makino with the circulatory path disclosed by Deguchi because, according to Deguchi, this allows for uniform mixing (Pg3/Pr33).

Claims 6 and 11 are is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Nagamine, et al., Japanese Publication No. 2007-117396 (hereinafter "Nagamine").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in the original document.
Applicants' claim are directed towards a device.
Regarding Claims 6 and 11, the combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 except wherein the control unit is configured to control the dialysis-fluid supply system to execute a cleaning process of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order.  
Nagamine also relates to a drug delivery system and discloses wherein the control unit is configured to control the dialysis-fluid supply system to execute a cleaning process (Pg12/Pr39, Pg16/Pr55) of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order (see Claim 1 and intended use analyses above).
It would have been obvious prior to the effective filing date of the claimed invention to modify the controller disclosed by Makino and Ego to perform the claimed function disclosed by Nagamine because, according to Nagamine, the modification would have resulted in a cleaning which allows more accurate and sensitive measurements (Pg12/P39, Pg16/Pr55).  
Additional Disclosures Included:  Claim 11: wherein the at least two drugs comprise a drug A including an electrolyte component and a pH adjuster (Nagamine, Pg6/Pr21, Pg8/Pr25, Pg23/Pr80), and a drug B including sodium bicarbonate (Pg23/Pr80), and the control unit is configured to control the drug supply device such that after the drug B is supplied to the mixing tank and agitated, the drug A is further supplied to the mixing tank and agitated (see Claim 1 and intended use analyses above; note also that it would have been obvious to modify the controller to perform the claimed function because the modification would have predictably resulted uniformly mixed solution).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 8 above, and further in view of Haruta, et al., Japanese Publication No. 2014-141463 (hereinafter "Haruta").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 8 except  wherein the mixing tank has a capacity of 3.75 L or greater and 30 L or smaller.
Haruta also relates to a dialysis system and discloses wherein the mixing tank has a capacity of 3.75 L or greater and 30 L or smaller (Pg19/Pr61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the known dialysis-fluid supply system disclosed by Makino and Ego with the capacity disclosed by Haruta because the capacities of each are based on the needs of the dialyzer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Amiot, et al., U.S. Patent No. 4,517,081 (hereinafter "Amiot").  A USPTO human translation has previously been provided and the claims are mapped to that translation using the pagination of the translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 except a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank.
Amiot also relates to a dialysis-fluid supply system and discloses a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank (Fig. 1, item 50, Abstract, C4/L4-6; see also intended use analysis above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dialysis-fluid supply system disclosed by Makino and Ego with the cleaning fluid discard line disclosed by Amiot because, according to Amiot, the resulting cleaning system overcomes issues with high costs (C1/L15-17) and may be adapted to cleanse a variety of devices in a dialysis-fluid supply system  (C10/L53-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Levin, et al., U.S. Publication No. 2007/0088333 (hereinafter "Levin") and Veech, U.S. Patent No. 4,663,166 (hereinafter "Veech").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 wherein the control unit is configured to control the concentration sensor to detect the concentration of fluid inside the mixing tank after the diluent is supplied to the mixing tank together with the drug B, and subsequently control the concentration sensor to detect the concentration of the dialysis fluid generated in the mixing tank after the diluent is supplied to the mixing tank together with the drug A (see intended use analysis above) except further comprising a concentration sensor configured to detect a concentration of the dialysis fluid inside the mixing tank, wherein the at least two drugs comprise a drug A including an electrolyte component, a pH adjuster, and a sugar, and a drug B including sodium bicarbonate.
Levin also relates to an extracorporeal system requiring concentration control and discloses a concentration sensor (Abstract) and a drug including an electrolyte component (Pg2/Pr12 (note use of saline)).
Veech also relates to dialysis solution preparation and discloses drugs that include an electrolyte component (C14/L21-32), a pH adjuster (C15/L33-37), a sugar (C14/L21-32), and sodium bicarbonate (C32/L23-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine dialysis-fluid supply system disclosed by Makino and Ego with the concentration sensor disclosed by Levin because, according to Levin, measuring electrolyte concentrations is vital to prevent negative health impacts and maintain an effective therapy regimen (Pg2/Pr12).  It would have been further obvious to combine the dialysis-fluid supply system disclosed by Makino, Ego, and Levin with the drugs disclosed by Veech because, according to Veech, the drugs normalize and maintain the blood (C15/L33-37) and promote ion and water transfer (C40/L61-C41/L5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
    

    
        1 That this limitation is an intended use is seen where Applicants' specification states that "[t]he use limit time duration differs slightly between kinds of production" (Pg7/L14-15).